Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
Claims 3, 9-15, 18, and 21-25 are pending. 
Claims 10, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species.
Claims 3, 9, 11-14, 18 and 21-25 are presently under examination.
The objection of claim 26 as being dependent upon a rejected base claim is withdrawn in response to Applicant’s cancellation of this claim. 
Claim Rejections - 35 USC § 112
The rejection of claims 1-4, 9, 11-14, 18 and 21-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in response to Applicant’s amendment to the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 3, 9, 11-14, 18 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein at least one inducible promoter comprises any one of SEQ ID NOs: 141-157.”  The metes and bounds of this phrase are vague and indefinite because the phrase “any one of SEQ ID NOs: 141-157,” suggests that the sequences are distinct inducible promoters.  However, it is noted that SEQ ID NOs: 141 and 148 are identical in sequence and structure.
Remaining claims 9, 11-14, 18, and 21-25 are rejected as being dependent upon a rejected base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 3 recites: “[A] genetically engineered non-pathogenic bacterium comprising a non-native gene encoding interleukin (IL)-22, wherein the gene is operably linked to a first inducible promoter, and a non-native gene cassette for producing 
Claims 23-25 recite:
23. (Previously Presented) The bacterium of claim 3, wherein the promoter operably linked to the gene encoding IL-22 and the promoter operably linked to the gene cassette are different promoters.  
24. (Previously Presented) The bacterium of claim 3, wherein the promoter operably linked to the gene encoding IL-22 and the promoter operably linked to the gene cassette for producing butyrate are separate copies of the same promoter.  
25. (Previously Presented) The bacterium of claim 3, wherein the gene encoding IL- 22 and the gene cassette for producing butyrate are operably linked to a single promoter.

Claim 23 recites wherein the “promoters are different,” however claim 3 recites “[A] genetically engineered non-pathogenic bacterium comprising,” a first and a second inducible promoter.  A first and a second inducible promoter limitations in claim 3 clearly suggests two different promoters.
Regarding claim 24, the limitation “the promoter operably linked to the gene cassette for producing butyrate are separate copies of the same promoter.”  This is inconsistent with the language that is recited in claim 3, specifically that the bacterium comprises a first and a second inducible promoter, which suggests two different promoters.
Regarding claim 25, which recites “the gene encoding IL-22 and the gene cassette for producing butyrate are operably linked to a single promoter.”  This limitation is inconsistent with claim 3, which recites a first and a second inducible promoter.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The rejection of claims 1-2 and 23-25 under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (IDS 06/11/2020), Van Den Brink et al. (US2016/0287670A1), Monte et al. (Cytokine 55(2011), pages 62-73),  Berry et al. (US20160143961) and Charles et al. (WO92/15688A1), is withdrawn in response to Applicant’s amendment to the claims.
Double Patenting
Claims 3, 9, 11-14, 18 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent 10,273,489 B2 in view of Van Den Brink et al. (US2016/0287670A1), Berry et al. (US20160143961A1), and further in view of Burgard et al. (US8048661B2)
Issued claim 1 recites the following:
A non-pathogenic bacterium comprising: a gene cassette encoding a biosynthetic pathway for producing butyrate, wherein the gene cassette is operably linked to a fumarate and nitrate reductase regulator (FNR)-responsive promoter, wherein the bacterium is Escherichia coli strain.
The scope of the issue claim encompasses any E. coli strain expressing a gene cassette encoding butyrate, wherein the gene cassette is operably linked to an FNR-responsive promoter.
However, the scope of the issued claims do not recite wherein the non-pathogenic bacterium expresses IL-22, wherein at least one inducible promoter comprises any one of SEQ ID NO: 141-157, or acyl-CoA thioesterase in a non-pathogenic bacterium.  
Van Den Brink et al. describes methods and compositions for the use of IL-22 in the treatment of inflammatory conditions.  In one embodiment, Van Den Brink et al. teaches a probiotic that expresses an exogenous IL-22, see paragraph [0156].  
It would have been obvious to the ordinary skilled artisan at the effective filing date of the instant application to have modified the bacterium of the instant claims to further comprise a prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
The issued claims are broadly drawn to non-pathogenic bacterium comprising a gene cassette, wherein the gene is operably linked to a first inducible promoter, and a non-native gene cassette for producing butyrate, wherein the gene cassette is operably linked to an inducible promoter.  
The scope of issue claim 1 broadly encompasses any E. coli strain comprising a gene cassette encoding a biosynthetic pathway for producing butyrate, wherein the gene cassette is operably linked to a FNR responsive promoter.  Although the issued patent does not include the specific SEQ ID No's for the inducible promoters recited in the claims, the claims of the issued patent recites wherein the gene cassette for producing butyrate is operably linked to a "FNR-
The issued claims also do not recite wherein the bacterium gene cassette expresses tesB, buk or ptb genes.  However, Burgard et al. teaches that these enzymes can be used to hydrolyze CoA-esters to generate ATP, and increase carbon flux during the biosynthesis of butyrate, see e.g. (tesb: Col. 94, Table 6; buk/ptb. See col. 95, lines 1-6). 
It would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to have modified recombinant bacterium comprising a gene cassette expressing butyrate to further comprise the expression of additional genes, such as tesb, buk, and ptb, that are known in the art to increase the biosynthesis of butyrate.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633